DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a drive mechanism for a growing rod, in the reply filed on 06/08/2022 is acknowledged. Claims 1-6, 9, 10, 12, 14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 26, 33, 34, 41 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 6, 8, 11, 19 and 20 of U.S. Patent No. 9,861,390 in view of Walker et al. (U.S. 8,057,472 B2), as cited in the IDS filed 1/17/2020. 
Regarding claim 21, claim 8 of the patent discloses the claimed invention. However, claim 8 does not explicitly recite that the inner housing moves along a longitudinal axis substantially without rotation relative to the outer housing. 
Walker et al. teach a growing rod including an inner housing that moves along a longitudinal axis substantially without rotation relative to an outer housing (see col. 11, lines 46-57) in the same field of endeavor for the purpose of creating a telescopic relationship between two elongate elements. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to telescopically connect the inner and outer housings, as taught by Walker et al., in order to permit separation between two components without rotation. 
Concerning claim 22, see claim 3 of the patent.
Concerning claim 23, see claim 4 of the patent.
Concerning claim 26, see claim 11 of the patent.
Concerning claim 33, see claim 20 of the patent.
Concerning claim 34, see claim 20 of the patent.
Concerning claim 41, see claim 19 of the patent. 
Concerning claim 42, see claim 6 of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 42 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (U.S. 8,057,472 B2).
Concerning claim 21, Walker et al. disclose a drive mechanism for a growing rod, comprising: an outer housing (see Fig. 6C, element 150); a magnet assembly (see Fig. 6C, element C) rotatably mounted within the inner housing including a magnet (see Fig. 6C, element 218); a gear reduction mechanism (see Fig. 6C, element 224) coupled to the magnet and including an output catch (see Fig. 6G, element 228) extending from the gear reduction mechanism for rotating a driver (see Fig. 6G, element 226), the gear reduction mechanism reducing an output rotation of the magnet (see col. 12, lines 8-35); and an inner housing (see Fig. 6C, element 146) coupled to the inner housing by an engagement of the driver with the inner housing and a sliding bearing (see col. 11, lines 47-57, i.e., a keyed configuration) that engages the outer housing and the inner housing to prevent the inner housing from spinning freely within the outer housing, wherein rotation of the magnet assembly causes the gear reduction mechanism to rotate the driver to cause the inner housing to move along a longitudinal axis substantially without rotation relative to the outer housing (see col. 12, lines 39-59 and col. 11, lines 50-53).
Walker et al. disclose the invention substantially as described above. However, Walker et al. does not explicitly disclose that the magnet assembly is mounted within the inner housing. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the magnet assembly in the inner housing instead of the outer housing, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.





    PNG
    media_image1.png
    573
    549
    media_image1.png
    Greyscale



Concerning claim 22, the gear reduction mechanism further comprising: a first stage comprising a planetary gearset (see Fig. 6G, elements 238); and a second stage comprising a planetary gearset (see Fig. 6G, element 240) that receives the first stage, the second stage being an output of the gear reduction mechanism (see col. 12, lines 19-20), wherein the second stage includes a carrier (element 240) that receives each of the planet gears (238) of the planetary gear set, the output catch (see Fig. 6G, element 228) extending from a face of the carrier (240).
Concerning claim 23, the magnet assembly further comprising a gear wheel (see Fig. 6G, element 236), wherein the gear wheel is received by the first stage (238) to drive the gear reduction mechanism upon rotation of the magnet assembly.
Concerning claim 24, wherein rotation of the magnet assembly by an external magnetic field (see col. 12, lines 39-40) causes magnet assembly to drive the gear reduction mechanism.
Concerning claim 25, wherein the outer housing and the inner housing are a non-magnetizable material (see col. 12, lines 34-36).
Concerning claim 33, further including: a bearing shoulder (see Fig. 6D, element 220) secured to the outer housing to retain the magnet assembly and the gear reduction mechanism within the outer housing such that the magnet assembly and gear reduction mechanism rotate freely within the outer housing.
Concerning claim 42, wherein the inner housing (see Fig. 6C, element 146) is coupled to the outer housing (see Fig. 6C, element 150) by engagement between the driver (see Fig. 6C, element 226) with an inner surface of the inner housing.
Concerning claim 43, wherein the driver is a threaded driver (see Fig. 6G, element 226) and an inner surface of the inner housing includes a corresponding thread (see Fig. 6C, element 230) for engaging the threaded driver. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773